Terminal Disclaimer
The terminal disclaimers filed on 9/2/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,716,665 and 9,925,044 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
Allowable Subject Matter
Claims 18-37 are allowed.  The following is an examiner’s statement of reasons for allowance:  A wide variety of stent-valve prostheses are disclosed in prior art.  US 6,572,652 (Shaknovich) discloses a valvular prothesis comprising the combination of a stent and a coil spring, wherein the diameter of the coil spring is greater than the diameter of the stent.  USPAP 2003/0195609 (Berenstein et al.) discloses a multi-component valvular prosthesis that has annular members connected to one another by connecting elements.  The prior art fails to disclose a prosthesis having a the combination of a first annular member with a valve connected to a second annular member of greater diameter by a separate connecting element that has loops or eyelets that is configured to rotate laterally outwardly during expansion of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771